Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 13 June 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)



The Hague June 13. 1782
Gentlemen

I must beg the Favour of you, to call on Send to Mr De Neufville, and pay him, an Account he has against the United States, for Services done under my Direction amounting to better than 2000 Guilders, and take his Receipt upon the Account and charge it in your Books to the United States of America. He has also a Small an Account against me in my private Capacity, to which should be added the Expence of two frames for Portraits, one of General Washington and one of my son. This I beg you to discharge and place it, to my private Account. I am indebted also for half a Years Rent, of my House in Amsterdam, and as I had hired it for another Year, I am afraid it is not let for so much as I contracted to give. I would beg the favour of you, Gentlemen to compound this matter with the owners of the House, pay the Money and charge it to my private Account.
I am also indebted to Mr John Hodshon, for assisting me, with Boats, Workmen, and accommodations in my Removal from Amsterdam to the Hague, I must beg the favour of you to discharge that Account also, and place it to my private Account. I hope you will excuse me, for desiring to give you this Trouble, with my private affairs, but the publick service would not admit of my Staying long enough in Amsterdam to arrange them myself.

I have the Honour to be

